EXHIBIT 10.3

 

Registry number 364535

 

NUMBER EIGHTEEN (18).- CONTRACT OF CREDIT AND ESTABLISHMENT OF COLLATERAL OVER
MERCANTILE AND FIDUCIARY ENTERPRISES. In the city of Guatemala, on February
twenty eight two thousand three, before me, HENRY PHILIP COMTE VELASQUEZ,
Notary, appears for one part Mr. JUAN ANTONIO MIRO LLORT, forty eight years old,
married, banker, Salvadoran and from this dwelling, who mediates in his capacity
of General Agent with the Representation of CITIBANK, N.A. SUCURSAL GUATEMALA
(GUATEMALAN BRANCH), capacity which he certifies with the first testimony of
public deed number forty nine (49) authorized in this city by Notary Anabella
Bruni de Bermúdez on September fourth nineteen ninety six, which contains
Official Record of the General Power of Attorney with Representation granted by
CITIBANK, N.A. on favor of Mr. Juan Antonio Miró Llort, document that was
registered in the Protocols’ General Files Management to number four hundred
sixteen thousand eight hundred thirty seven (416837) on September seventeenth
nineteen ninety six, and at the General Mercantile Registry from the Republic to
number twenty one thousand five hundred seventeen (21517), folio three hundred
twenty four (324) from book fifteen (15) of Powers of Attorneys dated September
nineteenth nineteen ninety six. And on the other part appears: I) Engineer
MICHAEL EDWARD ASCOLI GIRON, who declares to be forty eight years old, married,
Guatemalan, Chemical

 

Goes…

 

1



--------------------------------------------------------------------------------

Comes…

 

Engineer and of this dwelling, who acts in the following authorities: A) in his
capacity of President of the Board of Directors and in the legal representation
of the entity “PRICESMART (GUATEMALA), SOCIEDAD ANONIMA, particulars which he
proves with notarial certificate in which it is evident his appointment, which
was authorized in this city by Notary Liliana Yolanda Sánchez Mack, on December
ninth two thousand two and registered at the General Mercantile Registry from
the Republic to number two hundred thousand one hundred seventeen (200117),
folio thirty five (35)

 

Goes to the next page…

 

2



--------------------------------------------------------------------------------

Comes…

 

from Book one hundred twenty seven (127) from the Commerce Auxiliaries dated
December tenth two thousand two. Engineer Michael Edward Ascoli Giron in
representation of “PriceSmart (Guatemala) Sociedad Anonima” declares to be dully
authorized to grant this contract, according to the contents of the notarial
certificate granted in this city by Notary Liliana Yolanda Sanchez Mack on
January twenty sixth two thousand two, which transcribes the relevant parts of
the record that belongs to the meeting celebrated by the Board of Director’s of
“PriceSmart (Guatemala), Sociedad Anonima” on July twenty five two thousand two;
and B) in his authority of GENERAL AGENT with Representation in the entity GRUPO
SOLID, S.A. (founded with initials and according to the laws from the Republic
of Panama) authority which he proves with the second testimony of public deed
number thirteen (13) authorized in this city by Notary Mario Rodolfo Virula Boy
on January fourteenth nineteen ninety four, which records officially the public
deed number eight hundred twenty seven (827) authorized in the city of Panama by
the Notary Public of the Lawyer’s Circuit of Panama, Noemi Moreno Alba on
January twenty first nineteen ninety four, which at the same time records
officially the Record that belongs to the meeting celebrated by “Grupo Solid,
.S.A.” on January twenty nineteen ninety four, which contains the General Power
of

 

Goes…

 

3



--------------------------------------------------------------------------------

Comes…

 

Attorney with Representation granted by “GRUPO SOLID, S.A.” (founded with
initials and according to the laws from the Republic of Panama) on favor of Mr.
Michael Edward Ascoli Giron, appointment which is dully certified and proven to
become effective in the Republic of Guatemala, which was recorded at the
Protocol’s General File Management to number four hundred thirty eight thousand
seven hundred fifteen (438715) on February twenty six nineteen ninety seven.;
the same document was registered at the General Mercantile Registry from the
Republic to number twenty two thousand three hundred four (22304), folio

 

Goes to next page…

 

4



--------------------------------------------------------------------------------

Comes…

 

REGISTRY NUMBER 364536

 

four hundred fifteen (415), from book fifteen (15) of Powers of Attorneys dated
March tenth nineteen ninety six. Also appears Mr. DAVID CARLOS EKMAN KHAN, who
declares to be thirty years old, married, businessman, of Swedish nationality
and of this dwelling, who acts in his capacity of General Manager and in the
legal representation of the entity “GESTIONES MERCANTILES, SOCIEDAD ANONIMA”
particulars which he certifies by means of a notarial certificate in which it is
evident his appointment, which was authorized in this city by Notary Ana
Gabriela Contreras Garcia, on June nineteenth two thousand two and registered in
the General Mercantile Registry from the Republic to number one hundred ninety
three thousand six hundred sixty seven (193667) of the Commerce Auxiliaries on
June twenty fifth two thousand two. Mr. David Carlos Ekman Khan in
representation of “Gestiones Mercantiles, Sociedad Anomima” declares to be dully
authorized to grant this type of contract, according to the contents of the
notarial certificate authorized in this city by Notary Liliana Yolanda Sánchez
Marck on July twenty fifth two thousand two, which transcribes the pertinent
parts of the certificate that belongs to the Regular General Stockholders
Meeting of “Gestiones Mercantiles Sociedad Anonima” celebrated on July twenty
fifth two thousand

 

Goes…

 

5



--------------------------------------------------------------------------------

Comes…

 

two. I ATTEST: a) to have previously known the first of the appearing persons,
not so Mr. Michael Edward Ascoli Girón and Mr. David Carlos Ekman Khan, who
identified themselves respectively by means of their personal identity cards
numbers in order A dash 1 (A-1), and of registry five hundred fourteen thousand
nine hundred eighty five (514985), issued by the Municipal Mayor of Guatemala,
department of Guatemala and number of order A dash 1 (A-1) and of registry
sixteen thousand sixteen (16016) issued by the Municipal Mayor of Fraijanes,
department of Guatemala, respectively: b) that the representation that are
exercised are sufficient according to the law and to my judgment to celebrate
the present proceedings

 

Goes to next page…

 

6



--------------------------------------------------------------------------------

Comes…

 

c) of having had at sight the documents and provisions which authorize them, as
well as the personal identity cards which numbers have been already mentioned;
d) that according to the declarations made by the appearing, such
representations are in force and their appointments and authorizations have not
suffered any restriction nor any modification that prevents or conditions them
to grant this deed; and e) that I have made sure that all of them are in the
free exercise of their civil rights, they declared that by the present act grant
CONTRACT OF CREDIT AND CONSTITUTION OF COLATERAL OVER EMPRESAS MERCANTILES AND
FIDUCIARIA (MERCANTILE ENTERPRISES AND FIDUCIARY) according to the following
clauses: FIRST: OF THE CREDIT.- Mr. Juan Antonio Miro Llort declares that his
represented Citibank, N.A., through its branch in Guatemala, which hereafter in
this instrument can also be denominated as the Bank grants and opens to
PRICESMART GUATEMALA SOCIEDAD ANONIMA, entity that in this deed can also be
identified as the DEBTOR, a credit for the amount of EIGHTEEN MILLIONS SIXTY
THREE THOUSAND SEVEN HUNDRED FIFTY QUETZALES (Q18,063,750.00) which will
disbursed and given to the debtor on the day following the date in which is
presented to the Bank the testimony of this deed in which is evident the reason
of inscription of the collateral placed by the General Mercantile Registrar from
the Republic in the form indicated father on, as well as the

 

Goes…

 

7



--------------------------------------------------------------------------------

Comes…

 

certification of that same Registry of the collateral securities in which is
evident that such collateral of enterprise to which this instrument is referring
occupies first place on favor of the Bank. The joint presentation date of those
documents which will be the one that is apparent in the reception seal of the
Bank. SECOND.-STIPULATIONS OF THE CREDIT. The credit referred in the precedent
clause is liable among others, to the following stipulations; a) Use. - The
debtor will use the credit to pay the debts and as working capital; b) Term. -
The term of the credit is of TWO YEARS AND SIX MONTHS

 

Goes to the next page…

 

8



--------------------------------------------------------------------------------

Comes…

 

REGISTRY NO 364537

 

counted from March first two thousand three, for which it will expire on August
thirty first two thousand five. If such day is a nonworking day, the term will
conclude on the previous immediate working banking day. c) Form of Payment.-.
The Debtor will pay the credit by means of TEN TRIMESTRAL AND CONSECUTIVE
PAYMENTS, thus: i). The first two payments will be for the amount of ONE MILLION
SEVEN HUNDRED FIFTY NINE THOUSAND FIVE HUNDRED QUETZALES ( Q1,759,500.00) each
one and must be paid respectively on the last working day of the month of May
two thousand three and August two thousand three ii) from the third to the sixth
payment will be for the amount of ONE MILLION SIX HUNDRED EIGHTY SIX THOUSAND
ONE HUNDRED EIGHTY SEVEN WITH FIFTY CENTS QUETZALES (Q1,686,187,50) each one,
and must be paid respectively on the last working day of the month of November
two thousand and three, February two thousand four, May two thousand four and
August two thousand four, and iii) from the seventh to the tenth and last
payment will be for the amount of ONE MILLION NINE HUNDRED FIFTY THOUSAND
QUETZALES EXACT AMOUNT (Q1,950.000.00) each one, and must be paid respectively
on the last working day of the month of November two thousand four, February two
thousand five, May two thousand five and August two thousand five. Such amounts
do not include the interest

 

Goes…

 

9



--------------------------------------------------------------------------------

Comes…

 

equivalent to the period of time elapsed and the payments must be made on the
last working day of the month on which the payment of capital must be made,
according to the establishment made in this clause. During the term of the
present contract, the Debtor is not allowed to make advanced payments of capital
during the Periods of Interests agreed. If in spite of this prohibition, the
debtor manifests its wish to make advance payments of capital, it is obligated
to pay for such advanced payment a recharge imposed by the Bank. Any balance
must be cancelled at its maturity. The payments must be made on the last working
day of each month in which the payment of capital must be made according to the
establishment made in this clause. d) Interest and Commissions- The contracting
parties agree that the present

 

Goes to next page…

 

10



--------------------------------------------------------------------------------

Comes…

 

credit is subjected to variable interest rate which, from time to time will be
fixed by the Bank, deciding in this act as initial interest rate ELEVEN POINT
SEVENTY FIVE PER CENT (11.75%) yearly. Therefore the Bank can change in any
moment and up to the actual and total compliance of the obligation, the initial
interest rate, and the subsequent ones which can be increased or decreased.
These interest rates will be applied automatically to the credit’s debit
balances without the need of any requirement or formalization, from the date
decided by the Bank, being obligated the debtor party to pay them from that
moment. The increases or decreases of the interest will not represent in any
event novation of the obligation. The variation of the interest rate will become
effective automatically without the need of any formal requirement, although,
for effects merely informative a written communication must be sent to the
debtor to the address that is appointed in this document. The interest will be
calculated over the base of one year of three hundred and sixty (360) days and
charged by the days actually elapsed in the period in which the interests are
payable. The interest will be paid monthly on the last day of each calendar
month of the in force period of this contract, making the first payment the last
day of the month following the one in which the disbursement was made, and the
last payment will be made together with the payment of balance on the maturity
date of same. Assuming that the Monetary Board

 

Goes…

 

11



--------------------------------------------------------------------------------

Comes…

 

fixes again maximum interest rates for the Bank’s active operations, to the
present obligation will be applied an interest rate that decides the Management
of the Bank within the limit authorized for such application which will also be
made automatically, without the need of any requirement or authorization, and
from the date in which the respective resolution of the Monetary Board comes
into effect. The interest rate, in this last case, will continue to be variable
being able to Bank to increase or decrease it within the limits permitted by the

 

Goes to next page…

 

12



--------------------------------------------------------------------------------

REGISTRY NO 364538

 

resolution of the Monetary Board. Finally the debtor party accepts to pay the
commissions for extensions of the term of this credit that the Bank is
authorized to charge. In case the Bank authorizes any extension, accepts that if
the credit’s expenses, commissions, interest and/or capital are not paid before
its due date, the Bank could charge the respective value in the due date to any
account that the debtor possesses in the same and apply to it up to the amount
concurrent to the to the aforementioned concepts, e) Default Interests.- In case
the Debtor incurs in default in any of the obligations that belong to it by
virtue of this contract, it will pay over the debit balances default interests
at the reason an annual interest rate equal to FIVE percent points (5%)
additional to the agreed rate, which will be calculated from the first day in
which the delay has been incurred until the day in which the Bank receives to
its entire satisfaction the debit amounts, all without prejudice of the right
that the Bank has to finish the term of the contract prematurely due to the
incompliance of the Debtor f) Common Dispositions to the form of payment.- I.-
The capital and interests will be paid to the Bank without the need to collect
them, or without any other requirement in its offices located at the tercera
avenida trece guion setenta y ocho of the 10 zona of Torres CitiBank, Planta
Baja of this capital city, which the Debtor already

 

Goes…

 

13



--------------------------------------------------------------------------------

Comes…

 

knows, at the day that the payments must be made according to this contract. ii.
The payments of capital and interest, in all cases, will be made in or before
the seventeen hours, Guatemala’s time. In case one of the due dates is
nonworking banking day the obligation will be paid on the previous working
banking day and the interests will be calculated and paid until such that date.
iii. For the effects of this contract, for nonworking banking day it is
understood the day in which the banks can not attend the public in the City of
Guatemala, Republic of Guatemala. iv. All payment that the debtor must make
according to this contract will be made free of all and any retention or
deduction of tributes

 

Goes to next page…

 

14



--------------------------------------------------------------------------------

Comes…

 

commissions, charges, expenses o any other present or future concept which
implies a decrease on the amount that the Bank must receive according to this
contract. Accordingly, the Debtor will pay to whom it may correspond all the
obligations to third parties that affect or influence at present or in the
future in the amounts owned to the Bank in accordance to this contract. In an
eventual case where by disposition of the law was prohibited to the Debtor to
make debit payments owned to the Bank without making deduction or retentions o
pay any other amount or reimburse the Bank the amounts paid for such concepts,
will be increased the payments for interests published from the date of such
payment in the amount necessary so once the obligations are complied by the
indicated concepts, the Bank receives integrally all the amounts established in
this contract. Without prejudice of the aforementioned, with the purpose to
verify that such tributes, commissions and others have been dully paid by the
Debtor, the Debtor is obligated to give the Bank within the fifteen working days
following each payment, an authentic copy of the receipts which prove the
compliance of the obligations. v.- In case the Debtor does not comply with the
mentioned payments or obligations and as consequence the Bank is obligated to
comply with them, the Debtor will reimburse the Bank within three working days
following the notice that the Bank has

 

Goes…

 

15



--------------------------------------------------------------------------------

Comes…

 

made to the Debtor, that the Bank has made one, some or all these payments, the
amounts paid for such concepts plus interests at a reason of a rate increased
agreed for the value of this credit, and in its case, the commissions and
expenses caused. THIRD.- FROM THE OWNERSHIP OF THE PROPERTY THAT WILL BE GIVEN
IN COLLATERAL. I) Mr. Michael Edward Ascoli Giron, in representation of the
entity PRICESMART (GUATEMALA) SOCIEDAD ANONIMA, declares under oath and is
advised by the Undersigned Notary of the penalties related to the perjury
offense, that his represented, is the only and legitimate owner of the following
Mercantile Enterprises: A)

 

Goes to next page…

 

16



--------------------------------------------------------------------------------

REGISTRY NO 364539

 

PRICESMART PLAZA, located at sexta avenida numero zero guion setenta y nueve of
the zona cuatro of the City of Guatemala (6ta Avenida 0-79, zona 4) registered
in the General Mercantile Registry from the Republic under number two hundred
thirty five thousand four hundred ninety four ( 235494), folio two hundred
thirty six (236) from book one hundred ninety seven (197) of the Business
Enterprises, according with the file number eighteen thousand one hundred ninety
three dash two thousand (18193-2000); B) PRICESMART GUATEMALA, SOCIEDAD ANONIMA,
located at veintiuna avenida numero siete guion noventa of the zona once of the
city of Guatemala (21 Avenida 7-90) Zona 11, Guatemala city, registered in the
General Mercantile Registry from the Republic under number one hundred ninety
thousand two hundred twenty seven A) (190227 A), folio ninety (90) of book one
hundred fifty five (155) of the Mercantile Enterprises, according with the file
number twenty eight thousand nine hundred thirty four dash one thousand ninety
eight (28934-1998). Mr. Michael Edward Ascoli Giron declares in the capacity in
which he acts: i) That he proves the ownership of the Mercantile Enterprises,
property of PRICESMART GUATEMALA, SOCIEDAD ANOMIMA, by means of the presentation
to the Undersigned Notary, of the documents which consist in Certifications
issued by the General Mercantile Registry from the Republic on the twenty second
day of July two thousand two, in which it is established

 

Goes…

 

17



--------------------------------------------------------------------------------

Comes…

 

the property of PRICESMART (GUATEMALA) SOCIEDAD ANONIMA. ii) That all taxes of
any kind that exist in the present and that are in force, that the charges and
taxes against all and each one of the Mercantile Enterprises demanded by any
governmental authority from the Republic of Guatemala or any other fiscal
political authority, have been completely and finally paid or supplied, in
particular the Tax to the Mercantile and Agricultural Companies ; iii) That the
Mercantile Enterprises property of his represented PRICESMART GUATEMALA,
SOCIEDAD ANOMIMA, are free and over them there are no governmental encumbrances,
annotations, leasing

 

Goes to next page…

 

18



--------------------------------------------------------------------------------

Comes…

 

impediments, seizures, burdens, rights against it, collateral, use or usufruct
or limitations that could in any way affect the rights of third parties; except
a collateral constituted on favor of CITIBANK, N.A. SUCURSAL GUATEMALA, which
will be cancelled with funds coming from the loan that is granted through this
instrument. Mr. Michael Edward Ascoli Giron adds that the declarations made
belong to the properties that will be pledged. The Notary advises him of the
civil and penal responsibilities in which he could incur in case the previous
declarations are not attached to the truth. II) Mr. David Carlos Ekman Khan, in
representation of the entity “GESTIONES MERCANTILES, SOCIEDAD ANONIMA” declares
under oath and advised by the Undersigned Notary of the penalties related to the
offense of perjury, that his represented is the only and legitimate owner of the
following Mercantile Enterprise: GERMERSA, located at septima avenida numero
seis guion cincuenta y tres (6-53) of the zona cuatro of the City of Guatemala
(7a Avenida 6-53, zona 4) Edificio El Triangulo, Nivel dicisiete oficina ciento
setenta y dos (172), recorded in the General Mercantile Registry from the
Republic under number two hundred ninety eight thousand sixty three (298063),
folio eight hundred sixty eight (868) from book two hundred fifty nine (259) of
the Mercantile Enterprises, according to file number twenty six thousand five
hundred

 

Goes…

 

19



--------------------------------------------------------------------------------

Comes…

 

ninety four dash two thousand two (26594-2002). Mr. David Ekman Khan declares in
the authority in which he acts i) that he proves the ownership of the Mercantile
Enterprise property of “GESTIONES MERCANTILES, SOCIEDAD ANONIMA”, by means of
the presentation to the Undersigned Notary of the document consisting in a
Certification issued by the General Mercantile Registry from the Republic dated
July twenty second two thousand two, in which it is established that the owner
of this is “GESTIONES MERCANTILES, SOCIEDAD ANONIMA”; ii) That all the taxes of
any kind that exist at present and which are in force, that the charges of taxes
against the Mercantile Enterprise demanded by any

 

Goes to next page…

 

20



--------------------------------------------------------------------------------

REGISTRY NO 364540

 

governmental authority from the Republic of Guatemala or any other political or
fiscal authority, have been completely and finally paid or supplied in
particular the tax to the Mercantile and Livestock Enterprises; iii) That the
Mercantile Enterprise possession of his represented “GESTIONES MERCANTILES,
SOCIEDAD ANOMIMA” its free and over it there is no encumbrances, annotations,
leasing, impediment, seizures, burdens or rights against it, collateral, use o
usufruct or limitation that can in any manner affect the rights of third
parties, except a collateral constituted on favor of CITIBANK, N.A SUCURSAL
(BRANCH) GUATEMALA, which will be cancelled with funds coming from the loan that
through this instrument is granted. Mr. David Carlos Ekman Khan adds that the
declarations made belong to the property that will be pledged. The Notary
advises him of the civil and penal responsibilities in which he could incur in
case the previous declarations are not attached to the truth. FOURTH-
CONSTITUTION OF COLLATERAL OF MERCANTILE ENTERPRISES i) A. Mr. Michael Edward
Ascoli Giron manifests that his represented “PRICESMART (GUATEMALA), SOCIEDAD
ANONIMA constitutes in favor of CITIBANK N.A. SUCURSAL GUATEMALA, in warranty of
the payment of the totality of the obligations which are contracted herein by
the entity PRICESMART (GUATEMALA) SOCIEDAD ANONIMA “ including capital,
interests, costs, expenses, collections and any other demandable obligation in
virtue of

 

Goes…

 

21



--------------------------------------------------------------------------------

Comes…

 

the law and this contract FIRST, SOLE AND SPECIAL COLLATERAL, over the
Mercantile Enterprises property of his represented, which have been described
and identified in subparagraph “A” and “B” of the roman numeral marked (i) of
the third clause of this instrument, as well as over all the products and yields
produced by such Mercantile Enterprises. He also declares, that on the name of
his represented that in the collateral is included all the elements of the
Mercantile Enterprises, the inventories, all the assets and all the ordinary and
extraordinary accounts receivable of PRICESMART (GUATEMALA) SOCIEDAD ANOMIMA

 

Goes to next page…

 

22



--------------------------------------------------------------------------------

Comes…

 

and especially accounts receivables resultant from credit instruments) and in
fact and by right belong to PRICESMART (GUATEMALA) SOCIEDAD ANONIMA, as well as
its cited Mercantile Enterprises; he adds that according to article six hundred
fifty five (655) of the Commerce Code, it is understood as Mercantile
Enterprise, the joint work, of material elements and intangible assets
contracted to offer the public with the purpose to make profit or in a
systematic manner, goods or services. Likewise, the collateral of the Mercantile
Enterprises includes all issues established in article six hundred fifty seven
(657) from the Commerce Code. Mr. Michael Edward Ascoli Giron continues
declaring, in the authority in which he acts, that his represented “PRICESMART
(GUATEMALA) SOCIEDAD ANONIMA” has agreed explicitly with Citibank, N.A. Sucursal
Guatemala that the collateral of the Mercantile Enterprises, also includes the
invention patents, the manufacturing and business secrets, the exclusives, and
the concessions, as well as all the registries obtained in relation to the
collateral securities, including any and all proceedings, books, maintenance of
sales and operations registries and other information related to the same, as
well as all the rights, titles and interest of PRICESMART (GUATEMALA) SOCIEDAD
ANONIMA, with the collateral security, acts, authorizations, permissions,
collections, consents, privileges, authority, licenses and rights of all kind,
description and characters, options, inspections, documents that at

 

Goes…

 

23



--------------------------------------------------------------------------------

Comes…

 

present or in the future become property or are owned by PRICESMART (GUATEMALA)
SOCIEDAD ANONIMA, to use in connection with the effective period, the use,
operations and maintenance of the COLLATERAL SECURITIES and all the others
previously indicated. Has been understood between the parties of the present
contract that the debtor will not have any limitation or impediment to purchase
and sell legal products as well as for all the operations that belong to the

 

Goes to next page…

 

24



--------------------------------------------------------------------------------

Comes…

 

REGISTRY NO 364541

 

ordinary business of the Business Enterprises. B- . Mr. David Carlos Ekman Khan
declares that his represented “GESTIONES MERCANTILES, SOCIEDAD ANONIMA,
constitutes in favor of CITIBANK N.A. SUCURSAL GUATEMALA in warranty of payment
for the entirety of the obligations contracted herein by the entity “PRICESMART
(GUATEMALA(, SOCIEDAD ANOMIMA, including capital, interests, costs, expenses,
collections and any other demandable obligation in virtue of the law or of this
contract FIRST, SOLE AND SPECIALLY COLLATERAL over the Mercantile Enterprises
property of my represented, describe and identified at the roman numeral two
(II) of the third clause of this instrument, as well as over all the products
and yields produced by the Mercantile Enterprise. He also declares in the name
of his represented, that in the collateral is included all the elements of the
Mercantile Enterprise, the inventories, all the assets and all the ordinary or
extraordinary accounts receivables of “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA”
(especially accounts receivables arising from credit instruments) that in fact
and by right belong to “GESTIONES MERCANTIELS SOCIEDAD ANONIMA” as well as his
cited Mercantile Enterprise, he also adds, that according to article six hundred
fifty five (655) of the Commerce Code, it is understood

 

Goes…

 

25



--------------------------------------------------------------------------------

Comes…

 

by Mercantile Enterprise or Business Company the joint work, of elements,
materials, and intangible assets coordinated, to offer the public with the
purpose to make profit or in a systematic manner, goods, and services. Likewise,
the collateral of Mercantile Enterprise includes all the elements established in
article six hundred fifty seven (657) of the Commerce Code. Mr. David Carlos
Ekman Khan continues declaring, in the authority in which acts, that his
represented “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA”, has expressed and agreed
with Citibank, N.A., Sucursal Guatemala, that the collateral of Mercantile
Enterprise or Business Company, also includes all the invention’s patents, the
manufacturing and business secrets, the exclusives and concessions as

 

Goes to next page…

 

26



--------------------------------------------------------------------------------

Comes…

 

well as all the registries maintained in relation to the collateral securities,
including any and all the diaries, books, registries of operations, sales and
maintenance and all the information related to these, as well as all the rights,
titles and interests of “GESTIONES MERCANTILES, SOCIEDAD ANONIMA” with the
collateral securities, all these authorizations, permissions, ordinances,
consents, privileges, immunities, and rights of all kind, description and
character, registries, mercantile documents, that at present or in the future
can become part or are controlled by GESTIONES MERCANTILES, SOCIEDAD ANONIMA to
use in connection with the form, use, operation or maintenance of the COLLATERAL
SECURITIES, and all the other previously indicated. It is understood between the
Bank and GESTIONES MERCANTILES SOCIEDAD ANONIMA, that it will not have any
limitation or impediment to buy or sell legal products, as well as for all the
operations that are and belong to the ordinary business of the Mercantile
Enterprises of its ownership. II) Outstanding Balance.- The parties agree that
the entities GRUPO SOLID, S.A (founded with initials and according to the laws
from the Republic of Panama) and PRICESMART (GUATEMALA) SOCIEDAD ANONIMA,
represented in this act by Mr. Michael Edward Ascoli Giron, and the entity
“GESTIONES MERCANTILES SOCIEDAD ANONIMA” represented in this act by Mr. David
Carlos

 

Goes…

 

27



--------------------------------------------------------------------------------

Comes…

 

Ekman Khan agree jointly and severally with all its present and future
properties by any outstanding balance that could leave the collateral
constituted on favor of the Bank iii) Deposit. The contracting parties appoint
as bailee of the mercantile enterprises assigned to its respective owners, who
through its legal representatives declare to have acknowledged the obligations
inherent to this duty, and that they accept to perform the duty free of charge.
The bailee’s enterprises declare through its respective legal representatives
that are in actual and total possession of the pledged Mercantile Enterprises

 

Goes to next page…

 

28



--------------------------------------------------------------------------------

REGISTRY NO 364542

 

Likewise, they express, that they compromise to allow that the persons or
entities designated by the Bank can in any moment inspect the condition of the
same and if these are suffering any type of damage or deterioration or are not
getting the due attention and maintenance or at the Bank’s judgment these are in
condition of abandonment, the Bank can go to a Judge to request to be
substituted immediately the duty of bailee, request that will be solved
completely without forming any article, previous and only audience to the
interested party. In case of execution, the bailees can be removed by the Judge
by means of a simple request in such a sense on behalf of the Bank. In this
case, it will be appointed as bailee the person that the Bank proposes. The
bailee appointed at the Bank’s request will be exempted from the contribution of
any bond or warranty to perform his duties. IV) The Debtor is obligated to
respond for warranty of title and right of possession or hidden defects of the
properties affected with the collateral V) Insurance - . Each one of the
entities owners of the collateral securities, its obligated to contract and
maintain in effect during the term of the contract and its extensions and in all
cases until the effective payment of capital, interests, commissions, recharges,
expenses and any other amount due according to the stipulations made in this
contract, an insurance with any of the insurance companies authorized to operate
in the country and which has been

 

Goes…

 

29



--------------------------------------------------------------------------------

Comes…

 

previously accepted explicitly by the Bank- for the amounts and against any
risks that could affect the collateral security (ies) which are customary
including acts of God, force majeure and malicious damage, extremes that, in
case of discrepancies between the parties, will be determined by the Bank. The
insurance shall be contracted on favor of the Bank as beneficiary of the
insurance and it shall cover, as a minimum the total amount of the credit,
interests, or the debit balance from time to time. Each one of the entities
owners of the collateral securities and especially the debtor must provide to
the Bank an authentic copy of the insurance policy with all the endorses and

 

Goes to next page…

 

30



--------------------------------------------------------------------------------

Comes…

 

related documents in which it is evident the deductible amount and other
conditions of the insurance. Besides, must send an authentic photocopy of the
receipt for the payment of premium and if the insurance is paid divided, it is
obligated to send the Bank all the copies of the receipts within five (5)
working days following the date for the payment fixed in the Policy. It also
compromises to send the Bank an authentic certificate signed by the legal
representative of the insurance company in the sense that in case of sinister,
the indemnity will be paid directly to the Bank, once the payment of tributes,
commissions and any other concept have been deducted and which the Debtor is
legally obligated to pay before the indemnity. The Debtor will provide the Bank
the previous documents within three (3) working days following the signature of
the contract and if a renewal or extension must be made or any modification or
endorsement of the insurance during the term of the contract, the delivery must
be made within the fifteen (15) working days following the renewal, extension,
modification and/or endorsement. If to the Bank’s judgment the estimate of the
remaining of the eventual indemnity is insufficient to cover the commercial
value of the insured property, in case of sinister for any reason the debtor
will contract according to the Bank’s instruction an additional insurance for
the difference or warranties the same constituting

 

Goes…

 

31



--------------------------------------------------------------------------------

Comes…

 

a bond or any other warranty that is satisfactory to the Bank. In all case, if
the Bank will consider by any motive or circumstance that the amount is
insufficient or in case the debtor does not contract and/or maintains in effect
the insurance in the form indicated, the Bank will have the right, although not
the obligation to contract the insurance on the Debtor’s account, who by this
act authorizes such request and contracting: VI) In virtue of all the
aforementioned, the grantors in their respective capacities request by this
means to the Honorable General Mercantile Registrar from the Republic to
subscribe, registered and annotate on favor of CITIBANK, N.A. SUCURSAL
GUATEMALA, the collateral of the Mercantile Enterprises constituted in this
deed, according to the testimony of

 

Goes to next page…

 

32



--------------------------------------------------------------------------------

REGISTRY NO 364543

 

the same certifying in the same the collaterals that by this act are
constituted, as well as these occupy the first place on favor of the Bank, VII)
For his part, Mr. Juan Antonio Miro Llort in the name and representation of
CITIBANK N.A. SUCURSAL GUATEMALA, accepts the collateral, that by this act its
constituted on favor for his represented. FIFTH.- OTHER STIPULATIONS.- . A) It
is agreed that during the effective period of the credit and up to the total
cancellation of the amounts owed to the Bank, the owner of each one of the
collateral securities will not, without the previous and written authorization
of the Bank, alienate, lease, mortgage, constitute usufruct, cede to any title
or mortgage of the collateral securities, under sanction of nullity of the acts
or contracts which are celebrated and without prejudice to the right of the Bank
to end in advance the term of the credit. B) It is explicitly agreed that the
collateral constituted by this act, will remain in effect, and will become
effective until the actual cancellation of the totality of the credit and its
extensions. C) Maintenance of the Collateral Securities.- Each one of the
entities owners of the collateral securities are obliged to maintain such
mercantile enterprises in perfect condition of operation, conservation and
maintenance, imposing the same obligations to their employees and dependants.
The maintenance expenses, as well as any tax that mortgages the pledge
mercantile enterprises will be paid solidarity by the owner or the Debtor. Each
one of the entities

 

Goes…

 

33



--------------------------------------------------------------------------------

Comes…

 

owner of the collateral securities will give immediate notice to the Bank, in
the day in which occurs or in the first following working day if it occurred in
a nonworking day, of the existence of any risk or impairment on any of the
collateral securities, as well as any damage, deterioration or destruction
suffered by any of them. In the same form must communicate these circumstances
to insurance company or to the corresponding insurance claim adjuster for the
resultant effects. SIXTH.- DECLARATIONS AND OBLIGATIONS. Without prejudice of
the other declarations and obligations contracted

 

Goes to next page…

 

34



--------------------------------------------------------------------------------

Comes…

 

in accordance to this contract of credit, Mr. Michael Edward Ascoli Giron in
legal representation of the debtor and of the entity “GRUPO SOLID, S.A.”
(founded with initials and according to the laws from the Republic of Panama)
and David Carlos Ekman Khan in representation of the entity “GESTIONES
MERCANTILES, SOCIEDAD ANOMIMA” declare and assure respectively by this act: a)
that each one of their represented are business corporations dully organized,
existent and in good state of solvency according to the laws of the country of
founding and the ones from the Republic of Guatemala and that they compromise to
preserve and maintain during whole the term of the credit its legal existence
and juristic person, as well as all its rights, including privileges, commercial
names and to conduct their businesses in normal, organized and efficient manner;
b) that each one of these corporations has the capability to be the owner of its
properties and to carry out its business in the form these are carried out at
the present time; c) that the execution and compliance of this contract does not
contravene any legal or contractual precept which constitutes a case of
incompliance in accordance with other contracts or instruments in which his
represented is a part, or by any obligation that might have contracted, neither
is prohibited by any other reason; d) that the debtor’s financial statements for
the fiscal year that ended on June thirtieth two thousand two were prepared
according to the accounting principles generally accepted

 

Goes…

 

35



--------------------------------------------------------------------------------

Comes…

 

and applied in a consistent base for the specified period and which reasonably
show the financial situation of the debtor; e) without prejudice of the
aforementioned the Debtor is obligated to provide the Bank its financial
statements in any moment these are requested. In all cases, its obligated to
give the Bank within one hundred and twenty (120) days following the closing of
the fiscal year of each one of the years during the term of this credit or its
extensions or up to the total cancellation of the credit, its financial
statements of each corresponding year including the general balance, profit and
loss statement

 

Goes to next page…

 

36



--------------------------------------------------------------------------------

REGISTRY NO 364544

 

statements for the stockholder’s capital changes and statement of changes in the
Debtor’s financial situation. The referred financial statements related to each
fiscal year will be presented audited by an auditor’s firm and by independent
public accountants of well known prestige and acceptable to the Bank, and will
be prepared according to the accounting principles generally accepted and
calculated in a consistent base for the specified periods, and will also present
reasonably the financial situation of the Debtor at the date of the same. If the
Debtor is required by the Bank, must provide or put at the Bank’s disposition at
its election, the record’s books, accounting books and the corresponding
documental support, rendering all the necessary collaboration to the experts
elected by the Bank for the due comprehension of the same. From that account,
such experts can meet with persons or officials of the Debtor to give the
necessary explanations about the financial situation; f) that the Debtor and the
entities of “GRUPO SOLID, S.A.” (founded with initials and according to the laws
from the Republic of Panama) and “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA” are
subjected to civil and commercial common laws with relation to its obligations
under the present Contract, and the registration, granting and compliance of
their obligations under this Contract, from private common laws (lure gestionis)
and not public or governmental acts (lure imperii). Neither the Debtor, nor the
entities of “GRUPO

 

Goes…

 

37



--------------------------------------------------------------------------------

Comes…

 

SOLID, S.A.” (founded with initials and according to the laws from the Republic
of Panama) and “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA” neither any of its
properties have jurisdiction immunity of any court or of compensation or of any
legal procedure (for citation, notification, preventive seizure, judicial
seizure, forced execution or of any other form) under the laws of Guatemala and
the ones from the United States of America; g) the debtor’s registered address
is veintiuna avenida siete guion noventa de la zona once, city of

 

Goes to next page…

 

38



--------------------------------------------------------------------------------

Comes…

 

Guatemala and that this address belongs exactly to the location where their main
offices and the headquarters of its activities are located; h) That the contract
contained in this instrument legally obligates the Debtor and the entities of
“GRUPO SOLID, S.A.” ( founded with initials and according to the laws from the
Republic of Panama) and “GESTIONES MERCANTILES, SOCIEDAD ANONIMA” according to
each one of its clauses where is demandable its compliance. i) the legal
representative of the Debtor expresses that since the date of the financial
statements and patrimonial statement presented at the moment that the mentioned
credit was requested until today, there have not been no general changes
unfavorable in the assets, obligations (contingent or others), neither in the
financial situation or business of the same. These are obligated to provide the
Bank within three (3) working days following the date in which they have
knowledge of any substantial adverse change in its financial situation, a
detailed and precise report that contains at least, the nature of the change,
the obligation (s) that affect the financial situation, situations of delay in
which it has incurred, the time in which has been on delay, the measures
proposed to remediate the situation and other relevant information related to
the adverse financial situation; j) The debtor and the entities of “GRUPO SOLID,
S.A.” (founded with initials and according to the laws from the Republic

 

Goes…

 

39



--------------------------------------------------------------------------------

Comes…

 

of Panama) and “GESTIONES MERCANTILES SOCIEDAD ANONIMA” are obligated to pay
punctually all the expenses, taxes, rates, arbitrament, contributions or any
other tribute to which these are obligated, except in those cases that in good
faith have been opposed, circumstances that will notify the Bank immediately, or
at least one day before of the maturity of the term to present the opposition.
When is about tributes that pledge the collateral securities and/or the credit
contract and with the purpose to verify that the same have been dully paid, the
debtor and the entities of “GRUPO SOLID, S.A.” (founded with initial and
according to the laws from the Republic of

 

Goes to next page…

 

40



--------------------------------------------------------------------------------

REGISTRY NO 364545

 

of Panama) and GESTIONES MERCANTILES, SOCIEDAD ANONIMA” are obligated to deliver
to the Bank within fifteen (15) working days following the payment made, an
authentic copy of the receipts that prove the compliance of such obligation. In
case they don’t comply with any of the payments cited in this literal, authorize
the Bank from now to make those payments on their account, always that the Bank
decides to do it that way. In this event, they will reimburse the Bank within
three (3) working days following the notification that the Bank has made such
payment, the amounts that for such concepts the Bank has paid, plus interest at
a reason of a rate equal to the one agreed for the value of the credit, and in
its case, any commissions or expenses produced by the same; k) the collateral
securities can be inspected periodically by the person or persons .who the Bank
designates, and in all cases not less than two (2) times a year. The owner will
allow such person to have access to the place and will provide all the
collaboration and help that they might need to carry out the inspection. i) The
debtor will maintain in effect the contracts and/or relations of work or
services with the present management team, being able to substitute it only with
personnel with the same qualifications or much better qualified than the present
one; iii) That there is no pending lawsuit or administrative procedure before
any tribunal or authority or arbiters that can affect in a negative or adverse
form the financial situation of the

 

Goes…

 

41



--------------------------------------------------------------------------------

Comes…

 

Debtor or of the entities of “GRUPO SOLID, S.A.” (founded with the initials and
according to the laws from the Republic of Panama), and “GESTIONES MERCANTILES,
SOCIEDAD ANOMIMA” neither any legitimate, validity nor liability of this
contract. The Debtor and the entities “GRUPO SOLID, S.A. (founded with the
initials and according to the laws from the Republic of Panama), and “GESTIONES
MERCANTILES, SOCIEDAD ANOMIMA” will inform the Bank immediately of any litigious
matter in which they could be a part, and the next day of being notified of all
judicial action and/or diligence instituted against them. When it deals about
precautionary measurements

 

Goes to next page…

 

42



--------------------------------------------------------------------------------

Comes…

 

It will inform the bank immediately at the moment to have knowledge of the same.
It will also inform the Bank of any contingent obligations that might have; n)
The Debtor will not contract mortgages, collateral securities or other type of
obligations of any kind that will lead to encumbrances or limitations over the
present properties or the ones acquire in the future, without the previous and
written consent of the Bank; ñ) The Debtor and the entities of “GRUPO SOLID,
S.A.” (founded with initials and under the laws from the Republic of Panama )
and “GESTIONES MERCANTILES SOCIEDAD ANONIMA” will comply with all the
regulations, rules, laws, orders and in general with all the norms of all nature
issued by competent authorities that are applicable; o) the Debtor will give
prompt notice in writing to the Bank, no later than the day following the event,
of any incompliance which will be accompanied by a declaration of the action
proposed by the Debtor to remediate the incompliance; p) That during the term of
the present credit, the debtor must maintain and reflect the following financial
situation; i) That its reason of service coverage of debt be in any moment
greater than one point five (1.5) to one point zero (1.0). For the purpose of
the calculus for “Reason of Debt Service Coverage” must be calculated annually
from the last day of the Debtor’s fiscal year, for the period of one year ending
at the date of determination of this and must be

 

Goes…

 

43



--------------------------------------------------------------------------------

Comes…

 

defined, as the Debtor’s earnings before the interests, tributes, depreciation
and amortization (EBITDA) over the amount of the payments of interests, capital,
and the normal portion of the long term debt (those debt payments that will be
made during the period following that one to which such determination was made,
all determined according to the accounting principles generally accepted and
applied in consistent form; ii) That is reason of indebtedness should be in any
moment no greater than three (3.0) to one (1.0) during year two thousand three,
no greater then two point eighty (2.80) during year two

 

Goes to next page…

 

44



--------------------------------------------------------------------------------

REGISTRY NO 364546

 

thousand four and no greater then two point sixty (2.60) to one (1.00) during
year two thousand five. For the purposes of the calculus, must be defined the
“Reason of Indebtedness” as the Debtor’s total of liabilities (including the
obligations due to the headquarters, PriceSmart Inc and to any other enterprise
related to the headquarters office); over the Debtor’s earnings before
interests, tributes, depreciation and amortization (EBITDA) all as they are
determined according to the accounting principles generally accepted and applied
consistently; iii) That the total maximum level of the Debtor’s debt, over the
Debtor’s earnings before the interests, tributes, depreciation, and amortization
(EBITDA) can not be in any moment greater then two (2.0) to one (1.0). For the
purpose of its calculus, must be defined “Total Debt” as debt to banks, short
and long term debts, plus any other amount owed to PriceSmart, Inc. and to any
other company related to the head office. SEVENTH.- INCOMPLIANCE AND PREMATURE
TERMINATION . The Bank could, at its discretion give as matured the term of the
contract in a premature form and demand the payment of capital, interest,
expenses and in some cases, judicial costs as well as any other obligations or
payments owed according to this contract and in the event that any of the
following cases happen: a) if the debtor no fulfills the payment of interests
and capital, expenses and commissions to the Bank when these are due or payable,
at its expiration or in any

 

Goes…

 

45



--------------------------------------------------------------------------------

Comes…

 

other date fixed for its payment; b) if noncompliance of the Debtor or the
entities of “GRUPO SOLID, S.A. (Established with the initials and according to
the laws from the Republic of Panama), and “GESTIONES MERCANTILES, SOCIEDAD
ANOMIMA” any of the obligations that were implicit in this credit contract, or
of those that according to the law will have to be assumed, c) when a material
change happens which is adverse to the financial condition or to the business of
the debtor, that at the Bank’s opinion affects its guarantee or increases its
risks; d) when a material change

 

Goes to next page…

 

46



--------------------------------------------------------------------------------

Comes…

 

in the political, economical and monetary situation or of any other kind in the
Republic of Guatemala that to the Bank’s opinion increases its risks; e) if the
Debtor is object of demand, seizure, kidnapping, or intervention, or if its
declared in bankruptcy or if it promotes creditors bankruptcy proceedings or is
initiated against it forced creditors bankruptcy proceedings or bankruptcy; f)
if any of the properties of the Debtor or the ones of the entities of “GRUPO
SOLID, S.A” (founded with initials and under the laws from the Republic of
Panama) and “GESTIONES MERCANTILES, SOCIEDAD ANONIMA” but specially the
collateral securities suffer such depreciation or loss that do not give enough
support to the Bank, except that these offer and actually constitute a warranty
that is satisfactory to the Bank; g) if the debtor reduces its properties,
amortizes or acquires its own stocks, enters in dissolution, liquidation, by
absorption or by consolidation in or with another person without the previous
knowledge and approval of the Bank; h) if the debtor’s stockholder’s meeting
agrees to distribute dividends in each fiscal period, even if these come from
normal profits obtained and/or accumulated by an amount superior to the amount
equivalent to sixty (60%) percent of its positive annual net income; i) if the
debtor alienates a substantial part of its properties to any other title without
the previous authorization of the bank; j) if the Debtor does not comply with

 

Goes…

 

47



--------------------------------------------------------------------------------

Comes…

 

the payment of any other debt including capital, interests, commissions or
non-complies in any other form its obligation on its charge and on favor or the
Bank, in the maturity date of its normal term or in case of advanced maturity
.k) if the debtor non-fulfils with the payment of another debt contracted with
these at the measure that these become demandable, if it ceases in the payment
of its obligations or if it makes a general cession on favor of creditors; l) if
any sentence is dictated or against the Debtor or any entity of “GRUPO SOLID,
S.A (founded with initials and according to the laws from the Republic of
Panama) and

 

Goes to next page…

 

48



--------------------------------------------------------------------------------

REGISTRY NO 364547

 

“GESTIONES MERCANTILES, SOCIEDAD ANOMIMA” demanding the payment of more than the
amount of TWO MILLION QUETZALEZ (Q2,000,000.00) or its equivalent in another
currency; m) If any governmental, judicial or any other competent authority from
the Republic of Guatemala initiates action to expropriate, kidnapped, or
takeover all or a substantial part of the debtor’s property or of the entities
of “GRUPO SOLID, S,A.” (established with the initials and according to the laws
from the Republic of Panama), and “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA” or
in another manner assumes custody or control of its property for intervention or
in any other form, and/or restricts, limits or forbids the Debtor or the
entities of GRUPO SOLID, S,A.” (established with the initials and according to
the laws from the Republic of Panama), and “GESTIONES MERCANTILES, SOCIEDAD
ANOMIMA” the management and the faculty to control its business; n) if the
pledged mercantile enterprises are moved from location without the previous
consent of the Bank, or if the same resulted deteriorated, destroyed or
abandoned, lost or in another way affected; and o) If the debtor or the entities
of GRUPO SOLID, S,A.” (established with the initials and according to the laws
from the Republic of Panama), and “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA” will
merge with another corporation or if in any other way transfer the companies by
means of which they make their activities and carry out their business. EIGHT.-

 

Goes…

 

49



--------------------------------------------------------------------------------

Comes…

 

AUTHORIZATION TO DEBIT . If the credit contracted by the Debtor is demandable in
virtue of any other case foreseen as noncompliance by this contract or by the
law, the Bank can retain the properties of the Debtor or of the entities of
“GRUPO SOLID, S,A.” (established with the initials and according to the laws
from the Republic of Panama), and “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA” that
are in its power or are at its disposition. Likewise, if the cited noncompliance
occurs, the Debtor and the entities of GRUPO SOLID, S,A.” (established with the
initials and according to the laws from the Republic of Panama), and “GESTIONES

 

Goes to next page…

 

50



--------------------------------------------------------------------------------

Comes…

 

MERCANTILES, SOCIEDAD ANONIMA” authorize irrevocably to the Bank to debit any of
the deposit accounts that these maintain in the Bank to the effect of
extinguishing any debt on its account, and up to the maximum amount necessary to
extinguish any of the debt’s amounts. NINETH.- CESION. The debtor and the
entities of “GRUPO SOLID, S.A.” (founded with initials and according the laws
from the Republic of Panama) and “GESTIONES MERCANTILES, SOCIEDAD ANONIMA”
accept and recognize explicitly that the Bank can cede, pledge or negotiate in
any form its right resulting from this credit, without the previous
authorization, notice or consent of the Debtor neither of the entities of “GRUPO
SOLID, S.A.” and “GESTIONES MERCANTILES SOCIEDAD ANONIMA”, notifying only by
written the name of the new creditor and the place where the debtor must make
the payment of capital as well as the corresponding interests. The Debtor can
not cede or transfer the rights and obligations that belong to it according to
this contract, neither directly or indirectly, without the previous consent of
the Bank. TENTH.- WAIVERS. No fault or lateness of the Bank in the exercise of
any right or faculty that belongs to it according to this contract, will produce
effects of a waiver of the same. Neither will prevent for that same motive any
other right or future exercise of such rights or any other faculty, action,
pretension, exception nor resource.

 

Goes…

 

51



--------------------------------------------------------------------------------

Comes…

 

Likewise it will not inherit that creditor the partial exercise of the same. All
the rights, actions, pretensions, exceptions and others established in this
contract, does not exclude any other foreseen by the law. ELEVENTH.- FEES AND
EXPENSES. The fess and expenses that are caused due to the present business and
from the inscription of the collateral at the General Mercantile Registry from
the Republic, as well as the judicial and extrajudicial ones related to its
collection, will be on the debtor’s account . TWELVE.- APPLICABLE SUBSTANTIVE
LAW

 

Goes to next page…

 

52



--------------------------------------------------------------------------------

REGISTRY NO 364548

 

This contract is regulated, governed, and interpreted according to the laws from
the Republic of Guatemala. THIRTEENTH. PROCESSAL EFFECTS A) the Debtor and the
entities of GRUPO SOLID, S,A.” (established with the initials and according to
the laws from the Republic of Panama), and “GESTIONES MERCANTILES, SOCIEDAD
ANOMIMA”. recognize as executive title perfect and un-objected the testimony of
the present deed, resign to the jurisdiction of their dwelling and are
explicitly submitted to the competence of the tribunals from the city of
Guatemala elected by the Banks. In the same manner, the Debtor and the entities
of GRUPO SOLID, S,A.” (established with the initials and according to the laws
from the Republic of Panama), and “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA”.
accept as liquid, demandable and of due term the amount that the Bank demands to
them and as good and exact the figures that the Bank presents to them, with
relation to this credit; B) The Debtor and the entities of GRUPO SOLID, S,A.”
(established with the initials and according to the laws from the Republic of
Panama), and “GESTIONES MERCANTILES, SOCIEDAD ANOMIMA” exempt the Bank of the
obligation to present bond, warranty, collateral or counter-guarantee for the
exercise of their rights or derived from the precautionary measure. C) For the
effects of this contract, the Debtor and the entities of GRUPO SOLID, S,A.”
(established with the initials and according to the laws from the Republic of
Panama), and “GESTIONES

 

Goes…

 

53



--------------------------------------------------------------------------------

Comes…

 

MERCANTILES, SOCIEDAD ANOMIMA” fix and appoint as the place to receive
notification, citations and communications, or mail the address indicated in the
subsection g) of the sixth clause of this present instrument and obligate
themselves to communicate in writing to the Bank any change, in the understood
that if they do not do so, all the notification, citations or communications
send or practiced to such address will be considered valid and well done. D) The
Debtor party accepts that the present obligation it’s submitted to the
provisions, special regimen, procedure of execution and of intervention of the

 

Goes to next page…

 

54



--------------------------------------------------------------------------------

Comes…

 

Law of the Banks and will only be apply supplementary the regulations of other
laws to supply the differences of that one. FOURTEENTH. SUBSTITUTION OF OTHER
AGREEMENTS. This contract and any other documents subscribed as a result or in
compliance to the same, express the complete agreement of the parties in
relation to the juridical business that the parties have celebrated in this
instrument. Every extension, modification, addition, novation, waiver of rights
and termination must be made with the written authorization and approval of the
Bank. FIFTEENTH.- DIVISIBILITY. If any agreement of the credit or of this
contract or the application of the same to any person by any circumstance is
considered invalid, null or inefficient, or by any other motive prevents to
become effective the legal effects, such invalidity, nullity, inefficiency or
impediment will not affect that any other covenant that can become effective
without the detailed covenant. For such end, the agreements, covenants, rights
and obligations contained in this contract of credit are divisible. SIXTEENTH.-
ACCEPTANCE.- the grantors on the capacity they act, declare their acceptance to
the clauses and stipulations of this instrument. I the Notary ATTEST. a) of all
the expressed; b) that I have had at sight the related documentation, and the
certification issued by the General Mercantile Registry from the Republic in
which it is evident that the pledged personal property pertain to their
respective owners; and c)

 

Goes…

 

55



--------------------------------------------------------------------------------

Comes…

 

that I have read to the appearing what has been written, who after reading it
personally, acknowledged its contents, objective, validity, legal effects and
registration, they ratified, accept and sign jointly with the undersigned Notary

 

Signature

 

REGISTRY NO 364549

 

Signatures and seals

 

56



--------------------------------------------------------------------------------

THIS IS TESTIMONY of the public deed number EIGHTEEN (18) authorized by me, in
this city on February twenty eight two thousand three, which contains CREDIT
CONTRACT WITH CONSTITUTION OF COLLATERAL OVER MERCANTILE AND FIDUCIARY
ENTERPRISES, granted by CITIBANK, N.A. SUCURSAL GUATEMALA, on favor of the
entity PRICESMART (GUATEMALA) SOCIEDAD ANONONIMA, and to the given to the entity
CITIBANK, N.A. SUCURSAL GUATEMALA, I issue, seal and sign and number in sixteen
(16 pages, the first fifteen (15) in photocopy which agree faithfully with its
original and which are printed from the first to the fourteenth in both sides
and the fifteenth only in the front side and the present in bond paper legal
size printed only at the front side. To the present testimony are not adhered
fiscal stamps in virtue of being exempt of the payment of the same according to
establishment in subparagraph six (6) from article twelve (12) of the Law of
Taxes of Fiscal Stamps and Stamped Legal Paper Especial for protocols or
commissions, Decree number thirty seven dash ninety two (37-92) from the
Congress of the Republic of Guatemala, March fourth two thousand three.

 

Signature and seal

 

57



--------------------------------------------------------------------------------

 

58